Case 1:19-cv-05362-JPB Document 37 Filed 10/20/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

INFORM INC.
Plaintiff,

Vv.

GOOGLE LLC; GOOGLE

ALPHABET INC.; YOUTUBE, LLC;
YOUTUBE, INC.; and JOHN DOES

1-100
Defendant.

INC.; | Civil Action No. 1:19-cv-05362-JPB

 

 

ORDER

For good cause shown, it is hereby ORDERED that the Parties’ Jomt Motion

for Extensions of Time and of Page Limits is GRANTED. The deadlines and page

limits for the respective filings shall be as follows:

 

 

 

 

 

Support of Rule 12 Motion

 

 

Filing Deadline Page Limit
Defendants’ Rule 12 ;

Response to Doc, 3! Friday, November 13, 2020 40 pages
Plaintiffs Response in

Opposition to Defendants’ Friday, December 18, 2020 40 pages
Rule 12 Motion

Defendants’ Reply in Friday, January 15, 2021 25 pages

 

DONE and ORDERED this 20th day of October, 2020.

Qe GA

 

J.\P/ BOULEE

United States District Judge

 
